Citation Nr: 1619992	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than September 18, 2013, for grant of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an effective date earlier than September 18, 2013, for the grant of special monthly compensation (SMC) based on housebound status.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1988 to March 1996 and from February 2003 to April 2004.  He served in Iraq from April 2003 to March 2004.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD and assigned an initial rating of 50 percent, effective September 18, 2013, and granted entitlement to SMC based on housebound status from September 18, 2013.


FINDINGS OF FACT

1.  A September 2009 rating decision denied service connection for PTSD; the decision was not appealed and it became final.

2.  On December 11, 2012, the Veteran filed a new claim for a psychiatric disorder.
 
3.  In a November 2013 rating decision, the RO reopened the claim and granted service connection for PTSD, and assigned an initial rating of 50 percent effective September 18, 2013; and granted SMC based on housebound status, effective September 18, 2013.

4.  As of the date of claim on December 11, 2012, the Veteran had been suffering from a service-related psychiatric disability; and from that date is service-connected with a 100 percent service-connected disability plus additional, separate and distinct service-connected disabilities independently ratable at 60 percent.




CONCLUSIONS OF LAW

1.  The September 2009 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.  

2.  The criteria for an earlier effective date of December 11, 2012, for the grant of service connection for a psychiatric disorder, to include PTSD and depression, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400(q)(2). 

3.  The criteria for an earlier effective date of December 11, 2012, for the grant of SMC based on housebound status are met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board is granting the claim, it is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Earlier Effective Date

The Veteran disagrees with the November 2013 rating decision, which assigned an effective date of September 18, 2013, for the award of service connection for PTSD and of SMC for housebound status.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With specific regard to claims reopened after final disallowance based on the new and material evidence under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.    38 C.F.R. § 3.400(q)(2).

The regulatory scheme concerning "claims" has recently been revised.  See 79 FR 57695, Sept. 25, 2014.  As the claims at issue in the appeal were filed before this revision, the prior regulatory provisions apply.  A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  A "Claim-Application" is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  Such an informal claim must identify the benefit sought.  When a claim meeting the requirements of 38 C.F.R. § 3.151 or § 3.152 has been filed, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) (2014).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The one-year time period does not begin to run until the form is sent to the claimant.  See Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992); 38 C.F.R. §§ 3.109, 3.155.  Thus, an informal claim may remain open in perpetuity if a formal claim form is not sent.  See Hamilton v. Brown, 4 Vet. App. 528, 544-45 (1993) (en banc) (holding that VA's failure to forward a formal application form after an informal claim had been received tolled the one-year time limit for filing the formal application), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).

A.  Psychiatric Disorder

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically PTSD, in May 2009, which was denied in a September 2009 rating decision.  The decision was not appealed and it became final. § 7105(c); 38 C.F.R. § 20.1103.  More than a year later, on December 11, 2012, the RO received a letter stating that the Veteran was requesting service connection for depression secondary to heart problems.  While this claim for depression was pending, another letter was received on September 18, 2013, noting treatment records suggesting PTSD or a mood disorder and requesting a VA examination to determine whether the Veteran was suffering from a psychological disorder related to his military service.  In adjudicating this claim, the RO appears to consider the date this letter was received as the date of claim.

VA treatment records reflect the following psychiatric diagnoses that were added to the active problem list:  mood disorder based on DSM-IV in January 2011, anxiety disorder based on DSM-IV in August 2009, depression NOS in May 2009, and PTSD in May 2009.  See VBMS, 9/18/13 VA Treatment Records, p. 1-2.  The Board notes that all these diagnoses were determined prior to the receipt of the Veteran's December 2012 and September 2013 letters.


An October 2013 VA examination report noted that the Veteran was to be evaluated for depression but reported significant PTSD symptoms.  As such, the examiner completed the Disability Benefits Questionnaire (DBQ) for PTSD.  He discussed the Veteran's self-reported stressors, diagnosed the Veteran with PTSD and major depressive disorder, and noted that the Veteran likely developed depression due to the effects of PTSD.  He opined that the Veteran's depression was less likely than not caused by or a result of his coronary artery disease (CAD).  He explained that the Veteran's depression was the result of his continued grief over the loss of friends from deployment in Iraq, his failed second marriage, and his lack of social connections.  He also found that the Veteran's heart condition was not the cause of any of those life events.

Based, at least in part, on the October 2013 VA examination report, the RO rendered a November 2013 rating decision that granted service connection for PTSD, effective September 18, 2013; this date is noted to be the receipt date of the claim to reopen for service-connection for PTSD.  However, the Board notes that  the November 2013 rating decision contains a list of evidence, which specifically denotes the new claim received December 11, 2012; as well as a the September 18, 2013 letter, identified as the claim to reopen.

The Veteran contends that he filed a claim for service connection for an acquired psychiatric disability, characterized as depression, on December 6, 2012.  However, he refers to Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), and notes that the Board should look beyond his specific claim and adjudicate all claims arising out of his symptoms and diagnoses.  Additionally, he states that VA was already in constructive possession of treatment records suggesting that the Veteran suffered from PTSD prior to September 2013.  As such, he states that an effective date of December 11, 2012, should be assigned as that is the date of claim.

As an initial matter, the Board addresses the Veteran's statement that VA was already in constructive possession of VA treatment records suggesting PTSD prior to September 2013.  The law is clear that the effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  Therefore, even if the evidence shows a service-related psychiatric disorder prior to the December 11, 2012, claim to reopen, under the circumstances of this case, entitlement to compensation benefits cannot be earlier than the date assigned herein.  

The Board finds that the Veteran's December 11, 2012, letter meets all three essential elements for any claim, whether formal or informal.  Brokowski, 23 Vet. App. at 84.  At the very least, it constitutes an informal claim as it expressly requested service connection for depression secondary to heart problems.  However, there is no indication in the claims file that a formal claim form was ever sent to the Veteran.  As such, the one-year period to submit a formal claim was tolled and this informal claim for service connection for a psychiatric disability, specifically depression, has remained open.  Subsequently, the RO received the Veteran's September 18, 2013, letter, treated it as a formal claim, and adjudicated the claim.  As the September 18, 2013, "formal claim" was received within one year from the date of receipt of the December 11, 2012, informal claim, the Board finds that the claim to reopen is considered filed as of the date of receipt of the informal claim (December 11, 2012).

As emphasized in Clemons, 23 Vet. App. at 5, the Veteran's claim for depression "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Additionally, the Board notes that the November 2013 grant of service connection for PTSD was based on a contract examination evaluating and opining as to the Veteran's depression.  As such, the Board finds that the request to reopen the Veteran's claim for service connection for a psychiatric disability was filed on December 11, 2012.  The Board has accordingly recharacterized the issue to service connection for a psychiatric disorder, to include PTSD and depression.

Accordingly, the appropriate effective date for the grant of service connection for a psychiatric disorder, to include PTSD and depression, is December 11, 2012.


B.  Special Monthly Compensation Based on Housebound Criteria

SMC at the "housebound" rate is payable when a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion, a rating of 100 percent may be based on any of the following grants of total disability:  on a schedular basis; on an extraschedular basis; or on the basis of a temporary total rating pursuant to 38 C.F.R. §§ 4.28 (pre-stabilization rating), 4.29 (temporary total hospital rating), or 4.30 (temporary total convalescence rating).  Also, a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) meets the criterion only if assigned for a single disability.  Buie v. Shinseki, 24 Vet. App. 242 (2011).

In the November 2013 rating decision, the RO granted entitlement to SMC based on housebound status, effective September 18, 2013, which is the same effective date as the one for an initial rating of 50 percent for PTSD.

The Board finds that an earlier effective date of December 11, 2012, is warranted for SMC based on housebound status.  The Veteran was rated at 100 percent for CAD, effective November 12, 2012.  He was also rated at 10 percent for a right ankle disability, effective January 25, 2011.  With the 50 percent rating for PTSD, the Veteran has a combined rating of 60 percent.  Prior to that, the Veteran did not meet the schedular criteria for SMC based on housebound status as he did not have service-connected disabilities with a combined evaluation at 60 percent.  As such, the effective date for SMC based on housebound status depends on the effective date of the 50 percent rating for PTSD.  As an earlier effective date for the 50 percent initial rating for PTSD to December 11, 2012, is granted herein, an earlier effective date is also warranted for SMC based on housebound status.  This is consistent with the provisions of 38 C.F.R. § 3.400(o)(2), which provides the regulatory guidelines for assigning the effective dates for increases (SMC is a form of an increased rating claim).

Accordingly, the claim for entitlement to an earlier effective date of December 11, 2012, for the grant of SMC based on housebound status is granted.


ORDER

An earlier effective date of December 11, 2012, for the grant of service connection for a psychiatric disorder, to include PTSD and depression, is granted.

An earlier effective date of December 11, 2012, for the grant of SMC based on housebound status is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


